In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 20-1606
CIARA VESEY,
                                               Plaintiff-Appellant,
                                v.

ENVOY AIR, INCORPORATED, doing
business as AMERICAN EAGLE AIRLINES, INC.,
                                        Defendant-Appellee.
                    ____________________

        Appeal from the United States District Court for the
                      Central District of Illinois.
       No. 4:18-cv-04124-SLD-JEH — Sara Darrow, Chief Judge.
                    ____________________

     ARGUED DECEMBER 1, 2020 — DECIDED MAY 28, 2021
                ____________________

    Before SYKES, Chief Judge, and BRENNAN and SCUDDER, Cir-
cuit Judges.
    BRENNAN, Circuit Judge. An airline agent was terminated
after she abused her travel privileges. She sued, claiming she
was harassed because of her race and fired in retaliation for
reporting the harassment. The airline maintains it properly
handled her complaints and that she was dismissed for just
cause.
2                                                   No. 20-1606

   The district court granted the airline summary judgment,
denied the agent’s motion to alter or amend that judgment,
and ordered the agent to pay the airline’s costs. We affirm
each of these decisions.
                                I
     In reviewing a grant of summary judgment, we construe
all facts and draw all inferences in the light most favorable to
the non-moving party. Pack v. Middlebury Cmty. Sch., 990 F.3d
1013, 1017 (7th Cir. 2021). Here, that is Ciara Vesey, an African
American woman who began work in 2012 for Envoy Air, Inc.
as a station agent at Quad Cities International Airport in Rock
Island County, Illinois.
    Several incidents occurred during Vesey’s four years of
employment with Envoy. For example, in November 2014 she
drove a jet bridge into an aircraft. Vesey received a serious
reprimand and signed a letter of commitment agreeing to
comply with all company rules and regulations. This repri-
mand—the last step before termination—was to remain in ef-
fect for two years.
    In 2016, Vesey and other Envoy employees also lodged
workplace-related complaints against each other. Beginning
in February and March, Vesey complained to the airline’s hu-
man resources department of favoritism and bias. Envoy in-
vestigated and found her allegations unsubstantiated. But
that August, Vesey reported that a coworker, Eric Masengarb,
directed racist remarks and actions at her. Envoy found this
complaint substantiated and ﬁred Masengarb.
   Vesey also said that in 2016, one of her lead agents, Carrie
McMurray, and her general manager, Teresa White—who
had defended Masengarb and sought to rehire him—
No. 20-1606                                                3

undertook a campaign of retaliation and harassment against
her. McMurray lodged a complaint, which was ultimately
found unsubstantiated, that Vesey had posted racist content
on Facebook. McMurray also told others she did not want to
work with Vesey anymore. Both McMurray and White said
they wanted Vesey ﬁred. Vesey further claims that previously
missing evidence—which she says is cause for reconsidera-
tion of the district court’s decision on summary judgment—
shows that White pressured Ashley Emerick, another em-
ployee, into ﬁling an anonymous complaint alleging that
Vesey abused her travel beneﬁts.
    Envoy’s employment beneﬁts included ﬂying standby for
free. As part of her employment, Vesey signed Envoy’s rules
and regulations that speciﬁed “[a]buse of travel privileges
will be grounds for dismissal.” In September 2016, Emerick
complained that Vesey was abusing Envoy’s travel beneﬁts.
Envoy investigated and concluded that, numerous times
throughout 2016, Vesey had abused those beneﬁts and her ac-
cess to the airline’s booking system.
    The company discovered that on two occasions, Vesey—
although not intending to travel—had used her employee ac-
cess to volunteer to receive a travel voucher in exchange for
taking a later ﬂight, which she would then cancel. The ﬁrst
time, other customers volunteered for the travel voucher be-
fore her, hampering Vesey’s plan, so she used her employee
access to the booking system to cancel her reservation ﬁve
minutes before the ﬂight was due to take oﬀ. The second time
Vesey successfully collected a $500 voucher in exchange for
postponing her reservation by one day. Never intending to
take the trip, she then cancelled the new reservation.
4                                                   No. 20-1606

    On two other occasions, Envoy’s investigators found that
Vesey put herself on standby for ﬂights for which she already
held non-standby reservations. After successfully boarding
the ﬂight oﬀ the standby list, Vesey would cancel her non-
standby reservation. This prevented the airline from selling a
seat and improved her odds of ﬂying standby for free. Envoy
further discovered that Vesey had convinced another em-
ployee to check her in for a return ﬂight via the airline’s book-
ing system when she had missed the departure ﬂight on the
same reservation. Passengers usually cannot ﬂy only part of
their reservation, so by having her co-worker manually check
her in through the booking system, Vesey avoided the possi-
bility of having to pay change fees. Envoy’s investigators con-
cluded that all of these actions by Vesey violated company
policy.
   Before the end of the investigation, Vesey again com-
plained to human resources, claiming that McMurray was
harassing and stalking her by looking at her travel history.
Envoy found this complaint to be unsubstantiated, and that
even if the allegations were true, they would not have
amounted to improper conduct by McMurray.
   Given the active reprimand for the jet bridge incident, and
the ﬁnding that Vesey had abused her travel beneﬁts, the in-
vestigator recommended the airline terminate her. A com-
pany committee agreed, and Vesey was terminated in October
2016.
                               II
   Vesey sued Envoy, alleging among other things retaliation
and a hostile work environment in violation of Title VII of the
Civil Rights Act of 1964 and the Illinois Human Rights Act.
No. 20-1606                                                   5

According to Vesey, Envoy’s ﬁndings against her were pre-
textual, and the airline investigated and terminated her in re-
taliation for her reporting racist and retaliatory conduct by
other Envoy employees. Vesey also alleged that she suﬀered
a hostile work environment due to the conduct of Masengarb,
McMurray, and White.
    The district court granted Envoy summary judgment, rul-
ing that Vesey was not terminated in retaliation for her con-
duct, and that the hostility Vesey claimed she was subjected
to did not constitute a racially hostile work environment. Af-
ter some dispute, and with some modiﬁcation, the district
court also granted costs to Envoy.
    Following the district court’s judgment, Vesey discovered
that the transcript of Emerick’s deposition she had received
from the court reporter was incomplete. Speciﬁcally, the part
of the transcript Vesey originally submitted to the court omit-
ted Emerick’s explanation that White had pressured her to ﬁle
the complaint about Vesey’s abuse of travel beneﬁts. Vesey
moved to alter or amend the judgment against her under Fed-
eral Rule of Civil Procedure 59(e). She argued that the previ-
ously missing portion of the deposition transcript was newly
discovered evidence corroborating her allegation that her ter-
mination was retaliatory. The district court ruled against her
again, holding that Vesey’s lack of diligence in uncovering the
mistake did not make the evidence newly discovered for pur-
poses of Rule 59.
   Vesey now appeals the district court’s grant of summary
judgment to Envoy on the retaliation and hostile work envi-
ronment claims, as well as the denial of her Rule 59(e) motion.
She also asks us to set aside the order granting costs to Envoy.
6                                                     No. 20-1606

                                III
                                A
    We review a district court's grant of summary judgment
de novo, construing all facts and drawing all inferences in the
light most favorable to the non-moving party. Pack, 990 F.3d
at 1017. Summary judgment is appropriate if there is no gen-
uine dispute as to any material fact and the movant is entitled
to judgment as a matter of law. FED. R. CIV. P. 56(a).
    To sustain a retaliation claim, Vesey must show that (1) she
engaged in an activity protected by the statute; (2) she suf-
fered an adverse employment action, and (3) there was a
causal link between the protected activity and the adverse
action. Lewis v. Wilke, 909 F.3d 858, 866 (7th Cir. 2018). For pur-
poses of summary judgment, Envoy conceded that Vesey’s
ﬁling of complaints was a protected activity and that her ter-
mination was an adverse employment action. The only dis-
pute, then, is as to the causal link.
    Vesey does not allege retaliatory motives by Envoy’s in-
vestigators who recommended her termination, or by the
committee members who approved it. Instead, she argues
that Envoy is liable under a cat’s paw theory of liability. This
theory applies when a biased supervisor “who lacks decision-
making power uses the formal decision maker as a dupe in a
deliberate scheme to trigger a discriminatory employment ac-
tion.” Johnson v. Koppers, Inc., 726 F.3d 910, 914 (7th Cir. 2013)
(internal quotation marks omitted). Vesey claims that White
harbored retaliatory animus and encouraged Emerick to ﬁle
the anonymous complaint against her.
   But the mere fact that an employee’s wrongdoing was re-
ported by a biased supervisor with a retaliatory or
No. 20-1606                                                                  7

discriminatory motive does not establish liability under a
cat’s paw theory. Where the “investigation results in an ad-
verse action for reasons unrelated to the supervisor’s original
biased action … then the employer will not be liable.” Staub v.
Proctor Hospital, Inc., 562 U.S. 411, 421 (2011). Rather, a plain-
tiff must show that the biased supervisor’s actions were a
proximate cause of the adverse employment action. Id. at 420.
Proximate cause exists only if the investigation took the com-
plaint “into account without determining that the adverse
action was, apart from the supervisor’s recommendation, en-
tirely justified” or if the investigation “relies on facts provided
by the biased supervisor.” Id. at 421. 1 So, if an employer’s de-
cision to take an adverse employment action did not rely on
the credibility of a biased supervisor—that is, the employer
believed it had independently sufficient reasons, such as cor-
roboration of the allegations, to take the adverse action—then
the employee’s cat’s paw theory will fail for lack of proximate
cause. See Woods v. City of Berwyn, 803 F.3d 865, 870–71 (7th
Cir. 2015) (when terminating employee, city board “did not
rely” on the conclusions of an allegedly biased supervisor, in-
stead deciding based on facts presented by an unbiased party,
so cat’s paw theory of liability did not apply); accord Singh v.
Cordle, 936 F.3d 1022, 1038 (10th Cir. 2019) (explaining that
proximate cause for a cat’s paw theory exists when the deci-
sion to take adverse action is based on “’uncritical reliance’ on
facts provided by a biased subordinate”) (citation omitted).


    1 This court stated in Staub v. Proctor Hosp. that “[i]t is enough that the

decisionmaker is not wholly dependent on a single source of information
and conducts her own investigation into the facts relevant to the decision,”
560 F.3d 647, 659 (7th Cir. 2009), but the Supreme Court rejected that
standard, rev'd and remanded, 562 U.S. at 420–21 (2011).
8                                                   No. 20-1606

    Here, even if Vesey’s general manager had a retaliatory
motive, there is no evidence that Envoy’s investigators relied
on the veracity of the complaint for anything but initiating the
investigation. Indeed, the investigators said they reached
their conclusion by reviewing Vesey’s travel history and ac-
tivity on various airline systems and by interviewing her and
the employee who had helped her modify one of her reserva-
tions. No evidence presented by Vesey creates a genuine dis-
pute that would allow a reasonable jury to conclude that the
result of the investigation was proximately caused by the
complaint rather than by the independently suﬃcient ﬁnd-
ings of Envoy’s investigation.
    In addition to pressing her cat’s paw theory, Vesey also
argues on appeal that she did not violate any Envoy policies
and that the alleged violations were therefore mere pretext for
a retaliatory ﬁring. But whether Vesey’s conduct was in fact a
violation of Envoy’s company policy is beyond the scope of
this case. An employer’s explanation is not pretext if “the em-
ployer honestly believed in the nondiscriminatory reasons it
oﬀered.” Kellogg v. Ball State Univ., 984 F.3d 525, 528 (7th Cir.
2021) (internal quotation marks omitted). White and McMur-
ray—the individuals whom Vesey claims had retaliatory ani-
mus—were not proximate causes of her ﬁring. She admits
that the investigators themselves were not motivated by any
discriminatory animus. And the uncontested facts about
Vesey’s use of travel beneﬁts reveal her dishonest conduct.
She alleges that others were not punished for similar actions,
but she incorrectly equates her own conduct with the vastly
diﬀerent (and much more minor) violations of two other em-
ployees—accessing their own standby reservations through
the reservation system—who were not ﬁred. Vesey was not
ﬁred for merely accessing her own standby reservations
No. 20-1606                                                    9

through the wrong system; she was ﬁred for defrauding her
employer. No evidence oﬀered by Vesey creates a genuine
dispute that would allow a reasonable jury to conclude that
Vesey was terminated for any reason other than her abuse of
travel beneﬁts.
    Vesey also faults the district court for improperly rejecting
her hostile work environment claim. She contends the racist
actions of Masengarb, combined with the retaliatory actions
of White and McMurray—being rude to her, and saying they
did not want to work with her and wanted her ﬁred—
amounted to a hostile work environment. The district court
was still correct to grant Envoy summary judgment on this
claim. Envoy avoided any liability for Masengarb’s remark by
promptly investigating Vesey’s complaint and terminating
him. Montgomery v. Am. Airlines, Inc., 626 F.3d 382, 390 (7th
Cir. 2010) (holding that employer liability for coworker
harassment requires that the employer be “negligent in dis-
covering or remedying harassment”). Vesey’s claim that her
general manager told other employees she ought to be ﬁred
rests only on hearsay. And as we have said, that a supervisor
was “standoﬃsh, unfriendly, and unapproachable [does not]
establish[] an objectively hostile work environment.” McKen-
zie v. Milwaukee Cnty., 381 F.3d 619, 624–25 (7th Cir. 2004).
                               B
    Vesey also appeals the district court’s denial of her Rule
59(e) motion to alter or amend the judgment given the previ-
ously missing portion of Emerick’s deposition. According to
Vesey, the newly discovered portion shows that Emerick ﬁled
the complaint against her at the urging of White—who Vesey
alleges harbored retaliatory animus against her.
10                                                   No. 20-1606

   Relief under Rule 59(e) is an “extraordinary remed[y] re-
served for the exceptional case.” Gonzalez-Koeneke v. West, 791
F.3d 801, 807 (7th Cir. 2015). It is granted to correct a manifest
error—factual or legal—or to consider newly discovered evi-
dence. Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 954 (7th
Cir. 2013). We review its denial for abuse of discretion. Id. at
953.
   Vesey argues the missing part of the transcript is newly
discovered evidence. But newly discovered evidence can be
grounds for relief under Rule 59 only if the party exercised
due diligence in discovering it and, nevertheless, only discov-
ered it post-judgment. Id. at 955.
    Vesey’s lawyers attended Emerick’s deposition, so they
were present during the testimony memorialized in the por-
tions of the transcript that became the subject of her Rule 59(e)
motion. The evidence was therefore discovered on the day of
the deposition. Additionally, while preparing her summary
judgment ﬁlings, Vesey should have noticed that the tran-
script was incomplete, especially if the missing portions, as
she now argues, were important enough to change the out-
come of the case. We agree with the district court that Vesey’s
“lack of diligence does not render this evidence newly discov-
ered.” See Egonmwan v. Cook Cty. Sheriﬀ’s Dep’t, 602 F.3d 845,
852 (7th Cir. 2010) (denying a Rule 59(e) motion based on a
deposition taken after summary judgment briefs were ﬁled,
but that could have been taken earlier, because “Rule 59(e)
cannot be used to introduce evidence that could have been
presented earlier”). Thus, the district court did not abuse its
discretion in denying her Rule 59(e) motion.
     Even considering Emerick’s entire deposition, Envoy was
still entitled to summary judgment. Vesey admits that
No. 20-1606                                                   11

Envoy’s investigators were not motivated by any retaliatory
or discriminatory animus, and instead she argues a cat’s paw
theory. But as explained above, a cat’s paw theory does not
apply because the investigators gathered suﬃcient justiﬁca-
tion, independent of the allegedly biased complaint, to ﬁre
Vesey.
                               C
    Finally, the district court ordered Vesey to pay Envoy’s
costs, which she contests. Yet in her principal brief, Vesey of-
fers only a conclusory remark on the topic: “The Bill of Costs
had numerous entries of exorbitant charges and billing of
which the Plaintiﬀ-Appellant should not be held accounta-
ble.” App. Br. 12, ECF No. 11. “Undeveloped arguments are
waived on appeal.” United States v. Collins, 604 F.3d 481,
487-88 n.2 (7th Cir. 2010). In her reply brief she elaborates
slightly, but arguments not made in the principal brief are for-
feited. United States v. Foster, 652 F.3d 776, 787 n.5 (7th Cir.
2011) (“The reply brief is not the appropriate vehicle for pre-
senting new arguments or legal theories to the court”) (quot-
ing United States v. Feinberg, 89 F.3d 333, 341 (7th Cir. 1996)).
So we need not reach the merits of this argument.
    For all these reasons, we AFFIRM the district court’s grant
of summary judgment to Envoy, denial of Vesey’s Rule 59(e)
motion, and order for costs.